Citation Nr: 0947703	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1969, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Atlanta, Georgia and 
St. Petersburg, Florida. 

In February 2009, the Veteran appeared and testified at the 
RO in Atlanta, Georgia before the undersigned Veterans Law 
Judge, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the hearing is of record.

The Board remanded this case in April 2009 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the case.

During his February 2009 travel board hearing before the 
undersigned, the Veteran testified that he previously had 
homicidal ideation, was hearing voices at night and had some 
issues with impulse control and aggressiveness.  The Veteran 
also described having trouble at work and that he had not 
worked since 1991.  He testified that his personal hygiene 
was fair and that he isolated himself.  

The Veteran was last provided a VA psychiatric examination in 
January 2006 that described moderate symptoms and assigned 
the Veteran a Global Assessment of Functioning (GAF) score of 
70.  A subsequent VA treatment record from February 2007 
seems to contain more severe symptoms, including a mention of 
auditory hallucinations; the examiner assigned the Veteran a 
GAF of 49.  The Board notes that the RO/AMC does not appear 
to have issued a supplemental statement of the case that 
takes these 2007 treatment records into account.  These 2007 
VA treatment records along with the Veteran's February 2009 
testimony seem to indicate that the Veteran's PTSD symptoms 
have worsened since his January 2006 VA examination.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Therefore, the Board finds 
that a contemporaneous and thorough VA psychiatric 
examination should be conducted to determine the current 
severity of the Veteran's PTSD.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

In addition, updated VA treatment records since 2007 are not 
included in the Veteran's claims file and should be obtained.  
See 38 C.F.R. § 3.159(c)(2).

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA treatment 
records from May 2007 to the present.

2.  The Veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected PTSD.  All necessary 
special studies or tests including 
psychological testing and evaluation are 
to be accomplished.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The report of examination 
should include a complete rationale for 
all opinions expressed.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

